PER CURIAM.
The order of the bankruptcy court (Eastern district of New York) now sought to be reviewed is in the precise form which this court approved upon the former appeal. In re Kuffler, 151 Fed. 12, 80 C. C. A. 508. It is “limited to a stay of any application for a discharge from the debts scheduled in the former proceeding.” Wo see no reason to modify our former decision. The debts due to Hinsdale, Smith & Co. and to Joseph Mayer’s Sons were included in the former schedule, and did not become new and different debts because judgment has been entered upon them in the interim. Boynton v. Ball, 121 U. S. 465, 7 Sup. Ct. 981, 30 L. Ed. 985. The order of the District Court is affirmed.